FILED
                               FOR PUBLICATION                            AUG 28 2012

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS




                            FOR THE NINTH CIRCUIT



THE SAVE THE PEAKS COALITION;                  No. 10-17896
KRISTIN HUISINGA; CLAYSON
BENALLY; SYLVAN GREY; DON                      D.C. No. 3:09-cv-08163-MHM
FANNING; JENEDA BENALLY;                       District of Arizona,
FREDERICA HALL; BERTA                          Phoenix
BENALLY; RACHEL TSO; LISA TSO,

              Plaintiffs - Appellants,         ORDER

  v.

UNITED STATES FOREST SERVICE;
JOSEPH P. STRINGER, Acting Forest
Supervisor for the Coconino National
Forest,

              Defendants - Appellees,

ARIZONA SNOWBOWL RESORT LP,

              Intervenor-Defendant -
Appellee.



Before: WALLACE, NOONAN, and M. SMITH, Circuit Judges.

       Our order filed on June 21, 2012 (ECF No. 77) is hereby amended. All

portions of the order, except the portion denying Intervenor-Defendant-Appellee

Arizona Snowbowl Resort Limited Partnership's (Snowbowl) motion for
attorney's fees, are withdrawn, Snowbowl's motion for costs is denied, and our

referral of the order to the Appellate Commissioner is withdrawn.

      In light of these amendments, Attorney Plaintiffs'/Appellants Save the Peaµs

Coalition's July 5, 2012 Petition for Rehearing En Banc is denied, as moot.




                                         2
                                                                              FILED
                                                                              AUG 28 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS



THE SAVE THE PEAKS COALITION No.10-17896



      WALLACE, Circuit Judge, dissenting:

      I respectfully dissent. I would impose sanctions on Shanµer for 'grossly

abus[ing] the judicial process by strategically holding bacµ claims that could have, and

should have, been asserted in the first lawsuit (and would have been decided earlier but

for counsel's procedural errors in raising those claims).' Save the Peaµs Coal. v. U.S.

Forest Serv., 669 F.3d 1025, 1028 (9th Cir. 2012).